Citation Nr: 0501238	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  04-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).

Procedural history 

The veteran filed his initial claims for service connection 
for psychiatric and stomach disabilities in February 1997.  
In an October 2000 decision, the Board denied the veteran's 
claims as not well-grounded.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) was enacted.  See 38 U.S.C.A. § 5102, 5103, 5103A, 
5107 (West 2002).  Among other things, this law eliminated 
the concept of a well-grounded claim.  The law also mandated 
that all claims for benefits denied or dismissed as not well 
grounded under the laws administered by VA, and which became 
final during the period beginning on July 14, 1999, and 
ending on the date of the enactment of the VCAA shall be re-
adjudicated, if a request for re-adjudication is filed not 
later than two years after the date of the enactment of the 
VCAA.  See the VCAA, § 7, subpart (b).  In March 2001, the 
veteran's attorney requested that the veteran's claims be 
readjudicated.  

In a September 2002 rating decision, the RO denied 
entitlement to service connection for psychiatric and stomach 
disabilities on a de novo basis.  The veteran perfected a 
timely appeal of that decision.  

The record reflects that the veteran was scheduled for a 
video conference hearing in May 2004.  Without explanation, 
the veteran failed to report for the hearing scheduled, and 
neither he nor his representative has requested any further 
rescheduling.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2002).
FINDINGS OF FACT

1.  Competent medical evidence does not indicate that a 
psychiatric disorder occurred in service or currently exists.

2.  Competent medical evidence does not indicate that a 
stomach disorder occurred in service or currently exists.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
psychiatric (characterized in the procedural history as a 
"nervous condition") and stomach disorders.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

As noted in the Introduction, the VCAA has eliminated the 
former requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102.  In  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the October 
2003 Statement of the Case (SOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated in 
September 2001.  This letter informed the veteran of the 
provisions of the VCAA and the specific evidence required to 
substantiate his claims for service connection.  See the VCAA 
letter, pages 1-2.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The 
letter informed the veteran that the RO would obtain records 
of VA medical treatment and would attempt to assist him in 
obtaining other medical treatment records if he was specific 
concerning such treatment and completed a consent form.  

The RO further instructed the veteran to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.  A copy of the letter was sent to the veteran's 
attorney at the time.  There is no indication that the 
veteran did not receive that letter.  

Based on the specific instructions contained in the September 
12, 2001 VCAA letter, the Board finds that VA has fulfilled 
its obligation to inform him of the evidence needed to 
substantiate his claims and of the relative responsibilities 
of VA and the veteran in obtaining such evidence.  In 
addition, the veteran was specifically instructed to "tell 
us [the RO] about any additional information or evidence that 
you want us to try to get for you."  In essence, the veteran 
was asked to "give us everything you've got", in compliance 
with 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).     

The veteran's attorney, in October 2002, contended that the 
VCAA notice was inadequate as to the matter of notification 
of the veteran as to missing service medical records.  This 
contention will be dealt with in the duty to assist section 
immediately below.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of these claims 
(by rating decision in September 2002).  Therefore, there is 
no prejudice to the veteran in proceeding to consider the 
claims on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes a daily sick report dated in 
January 1944, a February 1946 separation examination report, 
private physicians' statements, VA medical records, a lay 
statement, and reports of VA examinations.  

The veteran's separation physical examination report has 
evidently been associated with his VA claims folder since 
shortly after he left service in 1946 (it was received by VA 
in February 1946).  The remainder of his service medical 
records are missing.  The record reflects that that despite 
numerous attempts to obtain the veteran's service medical 
records, none could be located, except daily sick reports 
which included references to the veteran, which were received 
in March 1998. 

It appears that the RO requested information from the 
National Personnel Records Center (NPRC) in May 1997, August 
1997, September 1997 and in January 1998.  The veteran was 
informed of the RO's efforts by letter dated October 22, 
1997, which informed the veteran that "We are having a 
difficult time locating your service medical records. . . .  
And on 10-8-97 we contacted you and requested that you 
provide any copies of service medical records you may have in 
your possession."  The veteran was asked to provide such 
records if he had them.

Attempts to locate veteran's service medical records were 
exhausted after the January 1998 RO request, when in March 
1998 the NPRC furnished copies of daily sick reports and 
indicated that nothing further was available ["there is 
[sic] no meds to send, just sick reports"].   It is clear 
that further efforts to obtain such records would be useless.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].

The veteran's attorney has contended the VCAA notice was 
inadequate because it did not tell the veteran what 
additional efforts would be made to obtain his service 
medical records.  See statement from attorney dated October 
30, 2002.  
Since as explained above all efforts to obtain the missing 
service medical records were unavailing as of March 1998 
there was no requirement that additional efforts be made.  
See Hayre, supra.  Crucially, neither the veteran or his 
attorney have furnished any basis for supposing that another 
search of the records would prove to be any more rewarding 
than the previous searches.  The Court has held that VA's 
statutory duty to assist is not a license for a "fishing 
expedition".  See Counts v. Brown, 6 Vet. App. 473, 478-9 
(1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992)

With respect to notification of the veteran as to the missing 
records, documentation in the claims file dated in October 
1997 reflects that the RO contacted the veteran by telephone 
and explained the history of the development for service 
medical records.  In addition, as described above the veteran 
was notified by letter from the RO dated October 22, 1997 
that: (1) all efforts to obtain his service medical records 
had been exhausted; (2) that if he had any of those records 
in his possession, he must submit them to the RO within the 
next 10 days or a decision would be made based upon the 
evidence of record; and (3) if the service medical records 
were received after the initial decision, an amended decision 
would be made.  
Moreover, the Board's October 12, 2000 decision referred to 
the matter of the missing service medical records and of the 
RO's efforts to secure them.  See the Board's decision, page 
4.

Neither the veteran or his attorney, who is obviously also 
well aware of the missing service medical records, have 
indicated that the veteran has possession of such records or 
can furnish any additional information concerning them.  
Further notification to them as to the missing service 
medical records would obviously be a waste of time, energy 
and effort.  See 38 U.S.C.A. § 5103A(a)(2) [assistance to 
claimants is not required if no reasonable probability exists 
that such assistance would aid in substantiating the claim].

The attorney's October 2002 communication to the RO is a 
model of brevity.  
To the extent that the attorney is implicitly contending that 
the October 1997 communications from the RO to the veteran 
concerning the missing service medical records are somehow 
inadequate because of the intervening enactment of the VCAA, 
the Board rejects that notion.  It is clear that the veteran 
was informed in no uncertain terms in October 1997 that 
certain service medical records were missing; that the RO was 
attempting to locate them, without success; and that he, the 
veteran, should provide them to the RO if he had them.  No 
amount of additional notice under the VCAA could improve on 
that.     

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

The veteran and his attorney have been accorded appropriate 
opportunity to present evidence and argument in support of 
his claims.  See 38 C.F.R. § 3.103 (2003).  As noted in the 
Introduction, the veteran, without explanation, failed to 
attend a video conference hearing scheduled in May 2004.  The 
record was held open for an additional 60 days to provide the 
veteran's attorney the opportunity to submit additional 
medical reports.  No evidence was subsequently submitted.  

Pertinent Law and Regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

For certain chronic disorders, to include ulcers, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual background

As noted above, most of the service medical records from the 
veteran's period of active duty from April 1943 to February 
1946 are missing.  Daily sick reports for the veteran's 
battalion show that the veteran was treated for an 
unspecified sickness from January 6, 1944, to January 11, 
1944.  The veteran's February 1946 separation examination 
report showed a psychiatric finding of normal, as well as a 
normal abdomen.  By way of history, the veteran denied any 
significant diseases, wounds or injuries.

There are no pertinent medical records for approximately two 
decades after service.  
Private medical records show treatment beginning in August 
1964 for stomach complaints.  An ulcer deformity of the 
duodenal bulb was confirmed by X-ray in 1965.

In August 1972, the veteran filed a claim of entitlement to 
VA compensation or pension. He referred to a stomach ulcer 
and a "nervous condition".  He did not indicate that he was 
treated for these conditions in service; indeed, with respect 
to item 25A of the VA form 21-526 "nature of sickness, 
disease or injury [in service]', the veteran responded 
"N/A". 

On VA examination in October 1972, the veteran complained of 
duodenal ulcers and nervous anxiety.  He reported having 
stomach trouble since 1946. On psychiatric examination, the 
veteran stated that he believed his nervousness started 7 
years prior, and that he vaguely remembered being nervous in 
service, but could not be specific in terms of symptoms 
participating or relieving the impulses or forces.  The 
claims file was reviewed by the examiner.  Psychoneurosis, 
anxiety reaction, chronic, hysteroid personality structure, 
moderately severe, was diagnosed.

In February 1973, the veteran was hospitalized at a VA 
facility for psychiatric evaluation.  He had been referred by 
his private physician due to a nervous condition over the 
past two years.  He also gave a history of ulcer disease.  
Neurotic depression and duodenal ulcer were diagnosed.

In June 1973 letter, a private physician noted that the 
veteran had been seen in March 1973 due to severe anxiety and 
gastrointestinal dysfunction.  It was noted that his anxiety 
began after World War II.  It was opined that the veteran was 
suffering from anxiety neurosis with somatic ramifications, 
mainly of the gastrointestinal tract.  In a June 1973 letter 
from another private physician, it was noted that the veteran 
had a duodenal ulcer and severe anxiety reaction.

On VA examination in August 1973, the veteran was found to 
have psychoneurosis, (anxiety reaction, chronic with 
depressive features and hysteroid personality structure) 
unchanged since last examined.

In a November 1973 rating decision, the RO granted the 
veteran's claim of entitlement to a non service-connected 
pension, based on the severity of his psychiatric disability.  
There is no further relevant evidence for over two decades. 

In February 1997, the veteran file a claim of entitlement to 
service connection.
In a February 1997 statement, a service comrade of the 
veteran reported that the veteran had been thrown out of a 
truck during service and was hospitalized for two days.  It 
was also stated that the veteran was sent home for two weeks 
to recover from his "nervousness".

The subsequent procedural history of this case has been set 
out above.

Analysis

As noted above, most of the veteran's service medical records 
are missing.  
Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability [to 
include within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record confirms a past history  of 
psychiatric and stomach disabilities.  VA examinations in 
October 1972 and August 1973 resulted in diagnoses of 
psychoneurosis and anxiety reaction.  A duodenal ulcer was 
shown on X-ray in 1965 and confirmed in a private physician's 
statement in June 1973.  However, there is no evidence of 
either claimed disability for over thirty years now.  

As was noted in the Board's VCAA discussion above, a letter 
was sent to the veteran in September 2001 which specifically 
listed the elements required for service connection, 
including "a current physical or mental disability,"  The 
veteran was informed of the types of evidence which would 
establish such current disability.  See the September 12, 
2001 VCAA letter, page 2.  A copy of that letter was sent to 
the veteran's attorney at the time.  No information of 
evidence pertaining to any current disability was 
subsequently received.   

It is the veteran's responsibility to present and support a 
claim for benefits.  
See 38 C.F.R. § 5107(a) (West 2002).  Here, despite a VCAA 
letter which specifically requested such information and 
evidence, in compliance with 38 U.S.C.A. § 5103A, the veteran 
has not done so.  The Court has held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

Accordingly, Hickson element (1), medical evidence of current 
disability, has not been met for both claims.  The appeal 
fails on that basis alone.  For the sake of completeness, the 
Board will also address the remaining two Hickson elements.  

With respect to Hickson element (2), in-service disease, 
there is no evidence that a psychiatric or stomach disorder 
was present during service.  As noted above, despite 
exhaustive attempts, most of the veteran's service medical 
records are unavailable.   
Crucially, however, the only service medical record in the 
file, the report of the February 1946 separation physical 
examination, is pertinently negative for any history or 
findings of a psychiatric or stomach condition.  Clinical and 
psychiatric evaluations were completely normal.  

The daily sick reports dated in January 1944 indicated that 
the veteran was hospitalized for a short period of time but 
do not show the nature of the condition for which the veteran 
was treated and thus do not help his case.  Indeed, the 
February 1997 "buddy" statement indicates that the veteran 
was hospitalized for two days in the winter of 1943 because 
he was injured when he was thrown out of a truck.
 
To the extent that the veteran himself contends that he had 
psychiatric and stomach disorders in service, it is well 
established that a layperson without medical training, such 
as the veteran, is not competent to render medical opinions 
on matters such as diagnosis and etiology of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) [holding that lay persons are not competent to offer 
medical opinions].  

Moreover, there is earlier dated medical evidence which 
contradicts the veteran's current claim.  In connection with 
an August 1973 VA examination, the veteran reported "Army 
4/43 to 2/46.  No serious incidents in service."  In a July 
1973 VA Form 9 on the issue of his entitlement to a non 
service-connected pension, the veteran did not indicate 
problems in service but instead stated that he "could not 
adjust" after service.  In a June 1973 report, B.G.A., M.D. 
stated "His anxiety began after World War II."  Taken 
together, this evidence shows that the veteran denied in-
service problems in 1973.  He did not raise a claim of 
entitlement to service connection until 1997, over 40 years 
after service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].     

The Board additionally observes that ulcer disease was not 
medically identified until two decades after service, long 
after the one year presumptive period.

In the absence of medical evidence demonstrating that the 
veteran incurred an in-service injury or disease, the Board 
concludes that Hickson element (2) is not satisfied for 
either claim.  The veteran's claims fail on that basis also.  

With respect to element (3), medical nexus, there of record 
no medical opinion which serves to link the claimed disorders 
to his military service.  It is clear that in the absence of 
any disease in service and any current disability a medical 
nexus opinion would be an impossibility.  Cf. Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  As noted above, the 
veteran is not competent to offer a medical opinion 
attributing a disability to service.  See Espiritu, supra; 
see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Therefore, Hickson 
element (3), medical nexus, is not met.

Accordingly, the Board finds that all Hickson elements have 
not been met in regards to either claim.  Therefore, service 
connection for psychiatric and stomach disorder is denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied. 

Entitlement to service connection for a stomach disorder is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


